                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TENNESSEE
                                   AT KNOXVILLE

 UNITED STATES OF AMERICA                          )
                                                   )
 v.                                                )           NO. 3:18-CR-138
                                                   )           REEVES/POPLIN
 CRAIG C. DICICCO                                  )


                              MEMORANDUM AND ORDER

        Before the court is Craig Dicicco’s motion for early termination of probation. [Doc.

 31]. In support of his motion, Mr. Dicicco states he has completed 16 months of his 24-

 month term of probation with no compliance issues. He has completed a 12-week intensive

 outpatient substance abuse treatment program and continues to attend N.A. meetings on a

 weekly basis. He is living with his family and has been employed in the maintenance

 department of his church.

        On January 15, 2019, Mr. Dicicco was sentenced to 2 years of probation following

 his guilty plea to conspiracy to theft of mail by a postal employee, in violation of 18 U.S.C.

 § 1709. Mr. Dicicco’s base offense level, after adjusting the offense level for acceptance

 of responsibility was 6, and his criminal history category was I, resulting in an advisory

 guideline range of 0–6 months. The Court accepted the plea agreement in this case in

 which, pursuant to Federal Rule of Criminal Procedure 11(c)(1)(C), Mr. Dicicco and the

 government agreed that a 2-year probationary sentence was the appropriate disposition of

 the case. Mr. Dicicco’s term of probation is set to expire on January 14, 2021.

        The United States Probation Office has informed the court that it does not oppose

 early termination of Mr. Dicicco’s probation.         Likewise, the Probation Office has

                                               1

Case 3:18-cr-00138-PLR-DCP Document 32 Filed 06/10/20 Page 1 of 3 PageID #: 242
 confirmed that Mr. Dicicco has met all court-ordered financial obligations, has submitted

 negative drug screens during his probation, and has completed an intensive outpatient

 substance abuse treatment program. The government has not opposed the motion.

        Mr. Dicicco has moved for termination of probation pursuant to 18 U.S.C. 3564(c).

 Section 3564(c) of Title 18 of the United States Code provides that:

               The court, after considering the factors set forth in section
               3553(a) to the extent that they are applicable, may, pursuant to
               the provisions of the Federal Rules of Criminal Procedure
               relating to the modification of probation, terminate a term of
               probation previously ordered and discharge the defendant at
               any time in the case of a misdemeanor or an infraction or at any
               time after the expiration of one year of probation in the case of
               a felony, if it is satisfied that such action is warranted by the
               conduct of the defendant and the interest of justice.

 18 U.S.C. § 3564(c).

        In reviewing the motion, Mr. Dicicco has shown that he is rehabilitated and done

 very well under probation, despite his early struggles while on pretrial release. Mr. Dicicco

 has continued to build on the foundation laid during his completion of the outpatient

 program at the beginning of his probation and should be commended for the positive steps

 he has made since. Moreover, Mr. Dicicco has served 16 months of his original 24-month

 term, during which he has maintained a stable residence, has engaged with his family, and

 has established stable employment.

        After carefully considering defendant’s rehabilitation and the pertinent factors set

 forth in 18 U.S.C. § 3553, the Court is satisfied that early termination of Mr. Dicicco’s

 probation is warranted by his conduct and the interest of justice. See 18 U.S.C. § 3564(c).



                                              2

Case 3:18-cr-00138-PLR-DCP Document 32 Filed 06/10/20 Page 2 of 3 PageID #: 243
 Accordingly, the motion [Doc. 31] is GRANTED, and Mr. Dicicco’s term of probation is

 hereby TERMINATED.

       The court commends Mr. Dicicco for his efforts to turn his life around and wishes

 him success in his future endeavors.

       IT IS SO ORDERED.


                                   ____________________________________________
                                   CHIEF UNITED STATES DISTRICT JUDGE




                                           3

Case 3:18-cr-00138-PLR-DCP Document 32 Filed 06/10/20 Page 3 of 3 PageID #: 244
